UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-52397 ENERGY COMPOSITES CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4400 Commerce Drive, Wisconsin Rapids, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (715) 421-2060 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Fail required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ (not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$73,258,715 as of June 30, 2009. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:42,132,486 shares as of March 29, 2010. PORTIONS OF THE FOLLOWING DOCUMENTS ARE INCORPORATED HEREIN BY REFERENCE: Proxy Statement for 2010 Annual Meeting of Stockholders (to be filed with the Commission under Regulation 14A within 120 days after the end of the registrant’s fiscal year and, upon such filing, to be incorporated by reference into Part III to the extent indicated therein). SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report includes “forward-looking statements”.All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “expect,” “intend,” “project,” “estimate,” “anticipate,” “believe,” or “continue” or the negative thereof or variations thereon or similar terminology. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give any assurance that such expectations will prove to have been correct.Important factors that could cause actual results to differ materially from our expectations (“Cautionary Statements”) include, but are not limited to: · the lack of liquidity of our common stock; · the availability of capital and sufficiency of our working capital; · our ability to maintain or improve profit margins, including our ability to utilize our manufacturing facilities at levels sufficient to cover our fixed costs; · our ability to develop, manufacture and market innovative products in a competitive industry; · the availability and cost of raw materials; · our ability to recruit and retain skilled and qualified personnel; · the strength and financial resources of our competitors; · general economic conditions; and · the securities or capital markets and other factors disclosed under “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business” and elsewhere in this report. You should consider these Cautionary Statements when you evaluate our forward-looking statements.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the Cautionary Statements.We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. ENERGY COMPOSITES CORPORATION ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2009 INDEX Page PART I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. (Removed and Reserved) 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 24 Item 8. Financial Statements and Supplementary Data 25 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 48 Item 9A. Controls and Procedures 48 Item 9B. Other Information 49 PART III Item 10. Directors, Executive Officers and Corporate Governance 49 Item 11. Executive Compensation 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 50 PART IV Item 15. Exhibits, Financial Statement Schedules 50 3 PART I Item 1.Business. Overview and History Energy Composites Corporation (“we,” “us,” “our,” or the “Company”) is a manufacturer of composite structures and vessels for a range of clean technology industries.Based on our research of companies in this sector, we believe we have the Midwest’s largest and most automated manufacturing capabilities. Our Company was incorporated on October 29, 1992 under the laws of the State of Nevada.At first, we were defined as a “shell” company whose sole purpose was to locate and consummate a merger or acquisition with a private entity.As of October 14, 2008, we completed a reverse acquisition of Advanced Fiberglass Technologies, Inc., a Wisconsin corporation (“AFT”).Pursuant to the reverse acquisition, we issued 28,750,000 shares of our common stock to AFT’s shareholders (approximately 72% of the then issued and outstanding common stock) and AFT’s shareholders gained voting control of our Company.As a result of the reverse acquisition, we are no longer considered a “shell” company.AFT is now our wholly-owned subsidiary. Advanced Fiberglass Technologies.AFT was incorporated in the state of Wisconsin on January 1, 2005, following nearly ten years operating as M&W Fiberglass, LLC (“M&W”).Founded in 1995 by Jamie Lee Mancl, M&W was the operating entity that developed and operated AFT’s business.In January 2005, M&W transferred all operating assets and liabilities into a newly formed S-Corporation: AFT.M&W, solely owned by Jamie Lee Mancl, retained ownership of AFT’s former manufacturing facility.In February 2007, M&W sold AFT’s former manufacturing facility to the city of Wisconsin Rapids.M&W and AFT then purchased and developed our current manufacturing facility by obtaining $4,000,000 of financing in the form of industrial revenue bonds.On December 31, 2008, we purchased the manufacturing facility from M&W by assuming the industrial revenue bonds, paying M&W $500,000 in cash and delivering a promissory note to M&W for $1,045,328. Fiberglass Piping & Fitting Company.In September 2006, our largest shareholder, Jamie Lee Mancl, formed Fiberglass Piping & Fitting Company (“FPF”) and began operating FPF out of the same manufacturing facility used by AFT.FPF is a wholesale distributor of imported fiberglass piping and fitting products.We purchase products from FPF from time to time for use in the manufacture of our products pursuant to a long-term supply agreement at a price equal to FPF’s net direct costs for such products. Both M&W and FPF were considered variable interest entities (“VIEs”) until December 31, 2008.In general, a VIE is a corporation, partnership, limited liability company, trust, or any other legal structure used to conduct activities or hold assets that either (i) has an insufficient amount of equity to carry out its principal activities without additional subordinated financial support, (ii) has a group of equity owners that are unable to make significant decisions about its activities, or (iii) has a group of equity owners that do not have the obligation to absorb losses or the right to receive returns generated by its operations.On December 31, 2008, we terminated the beneficiary relationship with these VIE entities by: (A) purchasing the manufacturing facility from M&W on December 31, 2008; (B) the sole stockholder of FPF contributing an additional $200,000 of capital to FPF so that FPF would be sufficient on its own; and (C) all prior guarantees of M&W and FPF debt by AFT were released by the lender.We consolidated M&W and FPF’s operations with AFT’s operations for financial accounting and reporting purposes up to December 31, 2008, the date the VIE relationship ended. Recent Financing Activity.On December 15, 2008, we closed a private offering of units consisting of (i) a 3-year, 6% convertible debenture (the “Debentures”) with a conversion price of $2.50 per share, and (ii) a number of warrants (the “Warrants”) exercisable into shares of the Company’s common stock equal to the number of shares issuable upon conversion of the principal amount of the Debentures.Each Warrant is exercisable into shares of common stock for a term of 3 years at $5.00 per share.We issued Debentures with a face amount of $6,370,000 and Warrants exercisable into 2,548,000 shares of common stock.As of December 31, 2009, Debentures totaling $4,975,000 have been converted into common stock of the Company.The number of shares of common stock issued as principal and interest for these conversions totaled 2,055,958 shares. 4 On March 8, 2010, the Board of Directors of the Company approved the temporary reduction of the exercise price of currently outstanding common stock purchase warrants from $5.00 per share to $2.50 per share in order to raise additional capital. The exercise price reduction is valid from March 22, 2010 through May 6, 2010. There are currently outstanding warrants equivalent to 2,548,000 common shares. Shares issued during the exercise price reduction period will be restricted shares subject to SEC Rule 144. After May 6, 2010, any outstanding warrants will revert back to the original terms noted above. As of March 31, 2010, the Company has received commitments for up to $1,351,000 related to the exercise of up to 540,400 warrants to purchase our common stock at $2.50 per share from current warrant holders. The Company has also received a commitment from a current shareholder on March 30, 2010 to loan the Company up to $1,500,000, if and only if the Company is not successful in raising at least $1,500,000 from the warrant holders by April 30, 2010.The shareholder is only committing to covering the shortfall, if any. Our Business We design, manufacture, install and service complex composite structures to the alternative energy, flue gas desulfurization (“FGD”), mining, pulp and paper, water and waste water treatment, environmental compliance, petrochemical and power generation industries. We use advanced composite materials to engineer and manufacture complex composite structures, vessels and processing systems including holding tanks, ancillary equipment manufactured from composite material, and composite ductwork and piping.We also provide maintenance, repair and overhaul (“MRO”) services to the alternative energy industry, industrial retrofit services using composites, and maintain full-time, 24/7 field service crews with full mobile capability to provide plant shutdown and maintenance, refurbishing, tanks and vat relining, tank field-erection, tank and equipment inspection and repair services, as well as installation of pipelines, crossovers, hoods, scrubbers, absorption towers, stacks and stack liners.Our vinylester and polyester resin, thermoplastic/fiberglass composite laminate, and carbon fiber composite fabrication systems and processes meet or exceed the requirements set by the Society of Plastic Industries, American Society of Testing Materials, Reinforced Thermoset Plastics Corrosion Resistant Equipment Accreditation Program established by the American Society of Mechanical Engineers (“RTP-1”), and OSHA.We are underway with the RTP-1 Certification process, and upon completion, we will be one of only nine certified RTP-1 companies in the world.We believe this certification will provide a competitive edge in the FGD marketplace as well as in other market sectors we serve. We have not made any material expenditures on research and development in the past two years, although we have developed a solid portfolio of innovations in material use, design and manufacturing process.We developed these innovations during production of goods for and delivery of services to our clients. The following list identifies the various markets in which we currently compete: · Alternative Energy:We manufacture bio-fuel storage tanks and piping systems as well as bio-fuel-related waste water treatment tank systems for ICM Bio Phoenix and US BioEnergy/Fagen Engineering (both headquartered in Kansas).We are also designing new generation blade and other wind-energy structures using advancements in materials, manufacturing processes and structural design. · Flue Gas Desulfurization:We manufacture and install equipment for FGD systems for Hitachi (Japan), WE Energies (Milwaukee), Plasticon Europe (Netherlands) and Sargent & Lundy (Chicago), with a significant portion of our FGD manufacturing and installation performed on the client site. · Mining:We manufacture and install piping, ductwork, tanks and other structures for the mining industry, including the White Pine Copper Refinery.We also fabricate composite tanks, piping and relining services for the chlor-alkali manufacturer, ERCO Worldwide (Canada). · Environmental Compliance:We engineer, manufacture and service composite-based odor control systems for Tyson Foods (Arkansas), Tonka (Minnesota) and SCP Controls (Minnesota). 5 · Pulp and Paper:We provide composite storage and piping solutions and inspection and repair services to pulp and paper manufacturers New Page (Ohio), International Paper (Memphis), Smurfit-Stone (Chicago), Glatfelter (Pennsylvania), Boise Cascade (Idaho), Domtar (Canada), Georgia Pacific (Atlanta), Verso Papers (Memphis) and Weyerhaeuser (Washington). Following three quarters of retrenchment in the capital goods industry because of the severe downturn in the U.S. economy and constriction of the credit markets, we believe that the composites manufacturing and supply industry has resumed its pre-2009 growth patterns and that attractive market opportunities exist in this market. We have re-platformed our contract capture strategy to secure as much market share as we can during this growth phase in the industry.In addition to the markets identified above, we are diversifying and competing in new markets.Since 2007, we have aggressively expanded our operations and our manufacturing capabilities in an effort to become a major player in the national composites manufacturing industry.In 2009, we started to distribute composite-related raw materials to the composites industry in North America.We have outlined below a four-part growth strategy in more detail under the heading “Plan of Operation and Development.” Manufacturing Facilities and Processes We own a 73,000 square-foot composites manufacturing plant in Wisconsin Rapids, Wisconsin.We have the ability to expand our facilities as we grow and compete in new markets.We have the option to purchase an additional five acres of land adjacent to our existing facility which would allow for expansion of our plant by an additional 316,650 square feet.We have agreed to acquire to acquire additional land from the local municipality that would allow for a further 535,000 square-foot expansion of our manufacturing facilities for the purposes of building wind turbine blades and other wind-energy related composite structures.Our existing plant has advanced climate control capabilities, critical in manufacturing processes using industrial carbon fibers, as well as bulk materials storage facilities that incorporate what we believe to be the latest and most advanced designs.Our bulk material storage facilities exceed all current and envisioned environmental and workplace safety standards.The plant and material storage facilities have direct rail and highway access.Both of our planned expansions will share the same health and safety, environmental and logistical capabilities. Our plant currently features four automated filament winders: (i) a computer-controlled, dual-mandrel filament winder, the Ultra Helical model manufactured by Magnum Venus, capable of producing, simultaneously, two 16-foot diameter, 43-foot long products; (ii) an automated single-mandrel filament winder, Model 20C manufactured by Dura-Winder, capable of producing a product up to 24 feet in diameter and 20 feet long; and (iii) two automated, single-mandrel filament winders, Model 10C manufactured by Dura-Winder, each capable of producing a product up to 7 feet in diameter and 20 feet long.We have also designed and developed a custom-build vertical winder capable of manufacturing structures up to 40 feet in diameter, and successfully deployed it in late 2008.We were able to save nearly 80% of the cost of the winder by building it ourselves. Based on a standard product output, we have a fixed plant production capacity of 10 million pounds of finished standard product annually.Full build-out of the current plant would triple that capacity to 30 million pounds, and development of the adjacent land would add another 40 million pounds in capacity, for a total Wisconsin Rapids production capability of 70 million pounds of finished product.Today, we operate at a production rate equivalent of 4.5 million pounds of finished standard product, so our development plans will meet anticipated production demand for the foreseeable future. When we finish construction of our planned wind blade production facility, we will have the capacity to build up to 2,800 utility scale wind blades per year, depending on the mix of blade lengths. This capacity should meet our production needs for the next five years. Mobile Production Capability We use our mobile fabrication capability to service the FGD and other markets.We have a portable vertical winder capable of producing product up to 30 feet in diameter.In 2009, we purchased and placed into full service our new computerized, Magnum Venus portable winder capable of producing products up to 40 feet in diameter and 43 feet in length. We are able to produce more than 70% of our FGD component content directly on 6 the client’s site, which we believe will allow us to expand FGD revenues substantially without significant investment in new manufacturing facilities. We are completing RTP-1 accreditation in 2010 in order to become one of only nine organizations meeting the standard globally.We believe that our mobile FGD capability already exceeds the RTP-1 standards. We regard expansion of our FGD capability as a priority because of the regulatory requirements from recent amendments to the Clear Air Act that mandate that the power generation industry install advanced FGD systems by 2015. We believe that our ability to operate as required under the RTP-1 standards and our anticipated RTP-1 accreditation will allow us to enjoy a substantial advantage over the competition. Major Customers We continue to serve a diverse base of customers in our core market sectors including power generation, petrochemical, mining, pulp and paper, wastewater, and odor-control. Given the custom nature, project orientation and seasonal variability of this core business, we are at times subject to significant swings in revenue concentration as we accept and complete contracts of varying size based on our customer’s expansion, retrofit and outage-related activities. During 2009, our two largest customers accounted for approximately 59% of our total consolidated revenues and 49% of our outstanding accounts receivable at December 31, 2009. These same two customers accounted for 15% of total sales in 2008 and 32% of outstanding accounts receivable at December 31, 2008.Sales to one of these customers, ERCO Worldwide, represented approximately 50% of our Company’s consolidated revenues in 2009 as we completed several large tank and piping contracts associated with an expansion project they completed during the year. We market our products primarily through our internal sales personnel as well as a network of independent sales representatives. We have significantly increased both our internal and external sales force to improve our penetration into the markets we serve, now operating under a regional sales structure that we launched during the first quarter of 2010. We utilize internal transportation as well as independent carriers to distribute our products to our customers. Major Suppliers We use three main suppliers of raw composites materials in our manufacturing operations. Payments to those suppliers accounted for 33% and 56% of all raw materials purchased in 2009 and 2008, respectively. The same three suppliers accounted for 11% and 39% of all outstanding accounts payable at the end of 2009 and 2008, respectively. Additionally, we purchase pre-manufactured composite pipe and pipe fittings from FPF.Purchases from FPF accounted for 18% and 4% of total raw materials purchased in 2009 and 2008, respectively. FPF accounted for 29% and 6% of all outstanding accounts payable at the end of 2009 and 2008, respectively. We have established relationships with several domestic and foreign suppliers of the raw materials used in our production processes and will use these sources according to material availability and pricing. In the event our primary suppliers are unable to continue supplying our raw materials requirements, there are several alternative suppliers available to fulfill our supply needs. We have not experienced supply procurement problems regarding the primary raw materials used in the production process. Plan of Operation and Development We have a four-part expansion and diversification strategy encompassing activities that promote “clean technology,” including expansion and diversification into the alternative energy and environmental compliance sectors.We believe we are making progress across all four parts of our plan and we believe that we will continue to meet our internal progress timetables. Part 1:We are expanding our market share in existing sectors: bio-fuel, FGD, mining, environmental compliance, pulp and paper, and field services product lines.We are also focused on using our innovations in abrasion-resistant tanks and structures as a significant discriminator in the gelatin, pulp and paper and FGD markets. Three of these sectors (bio-fuel, mining, and FGD) are still in the earliest stages of using composites, and we believe 7 that we are well positioned to deepen our vendor relationships with existing clients as well as broaden our penetration to include other clients.Market growth in this sector is driven generally by regulatory requirements.For example, the federal government has mandated FGD for power generation plants by 2015, environmental requirements for elimination of the use of mercury in the production of chlorine-related products, and federal mandates for bio-fuel production increasing from 6 billion gallons in 2007 to 36 billion in 2012. We have the ability to expand more aggressively into FGD services for the power generation industry, and are focusing our marketing and client relationship resources to strengthen that penetration.Using mobile production teams, we are penetrating this sector by using mobile units and dedicating a portion of our fixed plant to support those teams.We are also integrating our abrasion-resistant XLCR coating technology into our FGD product offering in order to reduce, drastically, our FGD customers’ lifecycle costs. As noted above, we believe finishing our RTP-1 accreditation will enhance our ability to deliver a stronger value proposition to utilities operating coal-fired power generation plants and allow us to secure a price premium for our products and services.During 2009, we increased our field services capacity and will continue to strengthen this capacity in parallel with the growth in demand for our mobile manufacturing capability.We are deploying both marketing resources and technology resources to deliver FGD system components with higher functionality, longer durability and lower costs. Going forward, Federal mandates for higher production levels in bio-fuels present an attractive opportunity to expand within an existing market.Recent legislation calls for a six-fold increase in bio-fuel production over the next five years, and since Congress underestimated the capacity of the transport and storage infrastructure for bio-fuels in the United States, the industry will need to expand its efforts to deliver the needed complement of tanks, piping, valves and other components for delivery of bio-fuels to the final consumer.We are in discussions with our largest bio-fuel customers about their expansion plans, and are working to align our production schedules with their needs. One area of expansion for us is the growing bio-gas market in North America, and our newly-consummated reactor supply partnership with Denmark-based BioGasClean will give us strong exposure to growth in the use of bio-gas. We are also expanding our mining sector support and production services to take advantage of an upswing in North American mining operations due to increased commodity pricing and substantial expansion of commodity demand in China, Indonesia and other parts of the world. Mining figures prominently in our current proposal pipeline, and we believe our production and logistics strategy will deliver a number of important contract wins in mining during 2010. We are in final negotiations to manufacture composite components, including tank/hulls and ancillary structures, for a line of new-technology methane digesters used in the production of farm-derived bio-fuel.We believe that farm-derived bio-fuel represents a substantial growth sector in the alternative fuels space, and our value-added design and business model innovations for the sector should help us grow our revenue in this sector over the next several years. Part 2:We have entered the market for distributing epoxy resin raw materials to wind system component manufacturers as part of an integrated strategy to penetrate new markets like wind energy.We are well along in our negotiations to distribute carbon fiber raw material to the same sector.Our strategy is to become a significant distributor for carbon fiber fabric, yarn and compatible epoxy resins as well as an exclusive licensor for certain technology innovations and advanced design improvements for use in the growing wind energy industry in North and South America.We plan to capitalize on a strong industry trend to build and install larger wind turbines with longer, lighter blades designed to increase the efficiency of the turbine’s generating performance and to shift manufacture of nacelles and rotors from steel to carbon fiber and other composite materials. We have negotiated an exclusive distribution agreement covering the Western Hemisphere with a large Asian-based manufacturer of industrial grade epoxy resin for fabrication using carbon fiber, and are in the final stages of a distribution agreement negotiation for industrial grade carbon fiber fabrics and yarns with another major supplier.We also plan to supply epoxy resin to wind energy manufacturers who are using conventional fibers in their component design. 8 Part 3:We will shortly break ground on our 535,000 square foot plant for the production of wind blades once all of the required financing is secured. We have made substantial investment and progress in the execution of our WindFiber™ strategy over the last year. Following a market pause of twelve months due to the non-availability of credit in the U.S. wind energy market, market demand has begun to return to its former growth curve and is expected to surpass that growth profile by the beginning of 2011. This surge in growth coincides with our timetable for production, and we believe that our new plant will benefit from the expected shortfall in U.S. production capability for blades. The WindFiber™ facility will also be capable of producing blades up to 65 meters, the length required to supply offshore wind turbines. Industry experts have indicated that offshore wind energy systems represent the highest growth area in North America over the next decade. We believe that our geographic position will provide substantial competitive benefits in supplying blades to future offshore wind farms developed on Great Lakes bottomland. Use of composites in blade manufacturing is at an early stage in the North American wind-energy industry.Many of the advanced manufacturing processes, material selection, logistics strategies and product designs that we have deployed in our tank and piping manufacturing business have not yet been deployed in the wind energy industry.We also have identified and/or developed additional innovations that should provide substantial improvements to our wind energy value proposition.We are on track to become a major manufacturer of wind blades, blade components, and other system components by introducing these composite manufacturing advancements into the wind energy industry. We expect our WindFiber™ division to grow rapidly and create one of North America’s leading wind turbine blade manufacturing businesses. In addition to the 535,000 square foot wind turbine blade manufacturing facility, we will develop a 40-acre logistics center.Taken together, our WindFiber™ facilities will provide us with the capability to produce more blades of a greater length than any current or planned facility in the United States.This expansion plan exploits our proven expertise in fabricating very large, high-performance composite structures, our well-tested field service expertise, and our strategic location close to the Midwest onshore Wind Corridor and the offshore Great Lakes wind market. The key features of our WindFiber™ strategy include: · Manufacturing facility to open Q1 2011 · Only global certified blade-fabrication training course for 600 – 1000 person workforce · High-productivity, streamlined manufacturing model, avoiding rework cycle · Nine production lines of highly advanced flexible manufacturing in North America · Integrated resin formulation and fabric weaving to reduce cost and improve quality · Unique de-icing technology that allows the capture of substantially more revenue · Capable of producing blades from 40 meters to 65 meters in length · Only plant in North America capable of manufacturing 65 meter offshore blades · Annual capacity of 2,800 shorter blades or 1,500 longer blades · Capacity equivalent to nearly 1,500 MW · Able to assemble unit trains on site for cost effective blade logistics We also intend to become a significant provider of composites-related maintenance, repair and overhaul services to the North American wind energy industry.Our field services capabilities, grown and strengthened in our core markets, will be of substantial value to wind farm operators.We are devoting considerable marketing and engineering resources to penetrate the wind MRO market, and believe that our value proposition will make those efforts successful. Part 4:We see a strengthening in demand for composite structural components for transportation and municipal water and wastewater infrastructure, including rehabilitation of existing sewer lift stations and other system components using composites rather than steel or concrete.Recent programs created under Federal stimulus legislation have accelerated and deepened these infrastructure programs, and a number of municipalities now have access to funding that simply was not available before.We have developed advanced solutions that provide municipal wastewater agencies with significant installed cost reductions and even more significant lifecycle cost reductions, with important additional benefits in environmental protection and worker health and safety.We have 9 already demonstrated the efficacy of our approach in several key installations in the Gulf Coast region, and have devoted substantial resources to expand our penetration of this sector significantly.We are looking at how to position our composites innovations and our raw material distribution for the emerging transportation composites market, including new construction and repair of existing infrastructure using carbon fiber.We intend to position ourselves as a key manufacturer of these components as this market continues to accelerate. Taken together, we believe our four-part strategy is establishing us as a leader in the use of advanced composites across the alternative energy and environmental compliance and protection industries, providing a promising platform for sustainable and managed growth. Future Funding Requirements We require two tranches of funding to continue our expansion and diversification efforts and pursue our plan to capture additional market share in our industry.In 2008, we completed the initial tranche of $6.37 million that provided the capital necessary to purchase additional mobile winders to accelerate our penetration of the FGD, mining and petrochemical markets.The first tranche also provided important working capital for the expansion of our carbon fiber and resin distribution division as well as implementation of WindFiber™ strategy.We also used part of this first tranche to complete the purchase of our manufacturing facility.This first tranche of funding has provided sufficient capital to allow us to pursue the first phase of our growth strategy during 2009. We plan a second tranche of financing of approximately $27 million to provide the initial capital required to build and equip our new 535,000 square-foot WindFiber™ blade manufacturing facility in Wisconsin Rapids and continue the implementation of our WindFiber™ strategy.We anticipate that the needed capital will come from exercise of the Warrants sold with the Debentures from the first tranche of financing as well as a secondary private placement offering.There can be no guarantee that the Warrants will be exercised.There is also no guarantee that the secondary private placement will be taken up by investors, nor do we know the price at which we should sell debt or equity securities under this placement.If the Warrants are not exercised or the secondary private placement is unsuccessful, we may be forced to pursue other sources of debt or equity financing to continue to develop our business plan.We have not yet identified any additional sources of debt or equity financing and such additional financing may not be available to us upon favorable terms or at all. The remainder of our business plan will be financed through retained earnings, although we envision the possibility of acquisition in order to expand our capacity more quickly and secure strategic market presence.In such an event, we may need to raise additional funds through the sale of debt or equity instruments. Competition We face robust competition in our markets, and several of our competitors have operations in our geographic markets.We believe that our new manufacturing facility, our automated filament winding equipment, the expansion of our field service crews in 2008, and continued investment in workforce training will enable us to strengthen our competitive position in the markets we serve.We believe these investments have substantially increased production capacity and thereby improved our competitive position in the markets we serve.The following lists major competitors of which we are aware in each of our major markets: Composite tanks for bio-fuel storage, mining, pulp and paper and petrochemical:Belding Tank Technologies, Inc. (Michigan), Ershigs, Inc. (Washington), Tankinetics, Inc. (Arkansas) and Design Tanks, Inc. (South Dakota).We believe our manufacturing capacity is more advanced than our competitors in this sector. Flue gas desulfurization:Tankinetics, Inc. (Arkansas), Ershigs, Inc. (Washington), AN-COR Industrial Plastics, Inc. (New York), Augusta Fiberglass, Inc. (South Carolina), and Plasticon Europe, B.V. (Netherlands).We believe that the unmet demand driven by the 2015 regulatory deadline for power plants in the United States provides more than adequate market growth opportunity for us despite competition in this area. Water management and storage:Belding Tank Technologies (Michigan), Ershigs, Inc. (Washington), Tankinetics, Inc. (Arkansas), Design Tanks, Inc. (South Dakota) and one main piping manufacturer, Future Pipe 10 Industries (Dubai).We anticipate substantial growth in demand for quality water storage and management infrastructure over the next five years, and believe that the competitive environment in this sector will become more favorable for us. Wind blade manufacturing and servicing:Four independents LM Glasfiber (Denmark, various US locations), Tecsis (Brazil), TPI (Arizona), Molded Fiber Glass (Texas), Knight and Carver (California) and three in-house manufacturers – Vestas (Colorado), Seimens (Iowa), Suzlon (Minnesota).We anticipate dramatic growth in demand, especially for longer blades destined for offshore wind farms, and believe that the competitive environment in 2011 and beyond following our production launch will be increasingly favorable. Our key geographic markets are in North America, and other than a limited participation by Brazil’s Tecsis for shorter wind blades destined for Texas and Oklahoma, there is no significant competition from overseas production facilities in any of our existing market sectors.We believe we enjoy certain manufacturing advantages over several of our competitors with our extensive use of automated fabrication processes and our highly skilled work force.We believe these advantages will continue to drive our competitive value as we expand our share of existing markets and enter new ones. Employees At March 15, 2010, we employed 69 employees, of which 66 are full-time.20 of our employees are represented by the United Association of Plumbers and Steamfitters under a contract that expires on May 31, 2012, and 6 are represented by the United Association of Journeymen and Apprentices of Plumbing and Pipefitting Industry of the United States and Canada under a contract which expires on May 30, 2010.We believe that our relationship with all of our employees is good. Government Regulation of the Environment and Occupational Health and Safety We are subject to various federal, state and local environmental laws and regulations that apply to the production, use and sale of composites, emissions into the air, discharges into waterways and other releases of materials into the environment and the generation, handling, storage, transportation, treatment and disposal of waste and hazardous materials.Compliance with these requirements increases our costs and can result in process or operational modifications, the installation of pollution control devices or cleaning up grounds or facilities. We incurred a total of $16,170 in environmental regulatory compliance expenses in 2009 and $50,981 in 2008. Going forward, we believe that compliance with all current government regulations will not have a material adverse effect on our results of operations or financial condition.The risk of additional costs and liabilities, however, is inherent in certain plant operations and certain products produced at our plant, as is the case with other companies in the composites industry.Therefore, we may incur additional costs or liabilities in the future for regulatory compliance.Other developments, such as increasingly strict environmental, safety and health laws, regulations and related enforcement policies, discovery of unknown conditions, and claims for damages to property, persons or natural resources resulting from plant emissions or products could also result in additional costs or liabilities. A number of foreign countries and domestic communities have enacted, or are considering enacting, laws and regulations concerning the use and disposal of composite materials.Widespread adoption of these laws and regulations, along with public perception, may have an adverse impact on sales of our products.More stringent regulation of the use and disposal of composites may have an adverse effect on our business. Item 1A.Risk Factors. Not applicable to smaller reporting companies. 11 Item 1B.Unresolved Staff Comments. Not applicable to smaller reporting companies. Item 2.Properties. Principal Office, Plant and Equipment Our manufacturing facility serves as our principal office.As discussed in Item 1, we own a 73,000 square-foot composites manufacturing plant in Wisconsin Rapids, Wisconsin.Our plant secures our obligations under our industrial revenue bonds.We have the option to purchase an additional five acres of land adjacent to our existing facility, which would allow for expansion of our plant by an additional 316,650 square feet.We also hold an option to purchase an additional 94 acres across the street from our existing plant for the development of a facility in which we can manufacture blades for the wind energy market.Our plant currently features four automated filament winders and one portable large diameter vertical winder.In 2009, we purchased a portable winder capable of producing products up to 40 feet in diameter and 43 feet in length. All of our winders serve as collateral for some of our long-term debt obligations. Item 3.Legal Proceedings. We are not currently involved in any material pending legal proceedings other than ordinary routine litigation incidental to our business. Item 4.(Removed and Reserved) PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Since July 17, 2007, our common stock has been quoted and traded on the OTC Bulletin Board.The trading symbol was changed from “LPME” to “ENCC” effective October 15, 2008.The following table sets forth the range of high and low bid quotations for each quarter for our last two completed fiscal years.These quotations reflect inter-dealer prices without retail mark-up, markdown, or commissions and may not necessarily represent actual transactions. Bid Prices ($) High Low 2008 Fiscal Year: March 31, 2008 June 30, 2008 September 30, 2008 December 31, 2008 2009 Fiscal Year: March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 On March 29, 2010, the closing bid price for the common stock was $3.25. 12 Holders The number of record holders of our common stock, as of March 29, 2010, was 169 according to our transfer agent. Dividends Holders of shares of common stock are entitled to dividends when, and if, declared by the board of directors out of legally available funds.To date, we have not declared or paid any dividends on our common stock.We do not intend to declare or pay any dividends on our common stock in the foreseeable future, but rather to retain any earnings to finance the growth of our business.Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our results of operations, financial condition, contractual and legal restrictions and other factors the board of directors deems relevant. Recent Sales of Unregistered Securities During the year ended December 31, 2009, we issued and sold the unregistered securities set forth in the table below. Date Persons or Class of Persons Securities Consideration January 1, 2009 25 accredited investors 7,544 shares of common stock $18,839 of accrued interest paid to debenture holders January 5, 2009 Executive officer 25,000 shares of common stock Compensation award valued at $75,000 January to March 31, 2009 30 accredited investors 417,200 shares of common stock Conversion of $1,025,000 of debenture principal and $18,000 of accrued interest April 1, 2009 25 accredited investors 7,119 shares of common stock $17,790 of accrued interest paid to debenture holders May 14, 2009 Executive officer 24,272 shares of common stock Compensation for services valued at $62,500 June 23, 2009 3 directors 9,975 shares of common stock Compensation for services valued at $37,500 April through June 4 accredited investors 20,365 shares of common stock Conversion of $50,000 of debenture principal and $912 of accrued interest July 1, 2009 30 accredited investors 7,377 shares of common stock $18,406 of accrued interest paid to debenture holder October 1, 2009 30 accredited investors 7,097 shares of common stock $17,693 of accrued interest on debentures December 1, 2009 1 accredited investor 10,099 shares of common stock Conversion of $25,000 of debenture principal and $247 of accrued interest No underwriters were used in the above transactions.We relied upon the exemption from registration contained in Section 4(2) and/or Rule 506 as to all of the transactions, as the investors were deemed to be sophisticated with respect to the investment in the securities due to their financial condition and involvement in our business or were accredited investors.Restrictive legends were placed on the certificates evidencing the securities issued in all of the above transactions. Item 6.Selected Financial Data. Not applicable to smaller reporting companies. 13 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with the financial statements and the related notes included herein as Item 8.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ significantly from those projected in the forward-looking statements. Overview Energy Composites Corporation (“ECC”, “we,” “us,” “our,” or the “Company”) is a manufacturer of composite structures and vessels for a range of clean technology industries. Based on our research of companies in this sector, we believe we have the Midwest’s largest and most automated manufacturing capabilitieswith our world-class, automated 73,000 square foot climate-controlled manufacturing facility in Wisconsin Rapids, Wisconsin, and mobile manufacturing capabilities. Our Company was incorporated on October 29, 1992 under the laws of the State of Nevada.At first, we were defined as a “shell” company whose sole purpose was to locate and consummate a merger or acquisition with a private entity.As of October 14, 2008, we completed a reverse acquisition of Advanced Fiberglass Technologies, Inc. (“AFT”), a Wisconsin corporation.Pursuant to the reverse acquisition, we issued 28,750,000 shares of our common stock to AFT’s shareholders (approximately 72% of the then issued and outstanding common stock) and AFT’s shareholders gained voting control of our Company.As a result of the reverse acquisition, we are no longer considered a “shell” company.AFT is now our wholly-owned subsidiary. Advanced Fiberglass Technologies.AFT was incorporated in the state of Wisconsin on January 1, 2005, following nearly ten years operating as M&W Fiberglass, LLC (“M&W”).Founded in 1995 by Jamie Lee Mancl, M&W was the operating entity that developed and operated AFT’s business.In January 2005, M&W transferred all operating assets and liabilities into a newly formed S-Corporation: AFT.M&W, solely owned by Jamie Lee Mancl, retained ownership of AFT’s former manufacturing facility.In February 2007, M&W sold AFT’s former manufacturing facility to the city of Wisconsin Rapids.M&W and AFT then purchased and developed our current manufacturing facility by obtaining $4,000,000 of financing in the form of industrial revenue bonds.On December 31, 2008, we purchased the manufacturing facility from M&W by assuming the industrial revenue bonds, paying M&W $500,000 in cash and issuing a promissory note to M&W for $1,045,328. Fiberglass Piping & Fitting Company.In September 2006, our largest shareholder, Jamie Lee Mancl, formed Fiberglass Piping & Fitting Company (“FPF”).FPF is a wholesale distributor of imported fiberglass piping and fitting products.We purchase products from FPF from time to time for use in the manufacture of our products pursuant to a long-term supply agreement at a price equal to FPF’s net direct costs for such products. Both M&W and FPF were considered variable interest entities (“VIEs”) until December 31, 2008.In general, a VIE is a corporation, partnership, limited liability company, trust, or any other legal structure used to conduct activities or hold assets that either (i) has an insufficient amount of equity to carry out its principal activities without additional subordinated financial support, (ii) has a group of equity owners that are unable to make significant decisions about its activities, or (iii) has a group of equity owners that do not have the obligation to absorb losses or the right to receive returns generated by its operations.On December 31, 2008, we terminated the beneficiary relationship with these VIE entities by: (A) purchasing the manufacturing facility from M&W on December 31, 2008; (B) the sole stockholder of FPF contributing an additional $200,000 of capital to FPF so that FPF would be sufficient on its own; and (C) all prior guarantees of M&W and FPF debt by AFT having been released by the lender.We consolidated M&W and FPF’s operations with AFT’s operations for financial accounting and reporting purposes up to December 31, 2008, the date the VIE relationship ended. Innovative Composite Solutions, LLC.In June 2009, further executing our growth strategy, we established Innovative Composite Solutions, LLC (“ICS”) as a wholly-owned subsidiary of Energy Composites Corporation.ICS is serving as our distribution arm for resins and composite materials. Through December 31, 2009, ICS has established resin distribution capabilities from three regional warehouses in the United States, has completed the hiring of its sales personnel for each of those regions, and has begun generating revenue in each of those regions.As 14 of December 31, 2009, the operating results of ICS are immaterial to the Company and are included in the Industrial Tank and Piping reporting segment under the Products category. The discussion of the results of ECC’s operations and financial condition included herein excludes the operations of M&W and FPF through December 31, 2008.Neither M&W nor FPF were part of the reverse acquisition transaction, therefore, the revenues and expenses attributable to M&W and FPF should not be considered part of ECC.The discussion below separates the revenues and expenses attributable to M&W and FPF. Summary of Significant Accounting Policies The discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the U.S.While our significant accounting policies are described in more detail in Note 1 to our financial statements, we believe the following accounting policies to be critical to the judgments and estimates used in preparation of our financial statements. Principles of Consolidation and Basis of Presentation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries AFT and ICS, after elimination of all intercompany accounts, transactions and profits. We also consolidate our financial results with entities deemed to be variable interest entities (VIEs), for which the Company is deemed to be the VIE’s primary beneficiary. Refer to Note 1 of our consolidated financial statements, “Nature of Business and Significant Accounting Policies,” for further information on consolidated VIEs. Trade Accounts Receivable Trade accounts receivable are recorded at the invoiced amount.The allowance for doubtful accounts is our best estimate of the amount of probable credit losses in our existing accounts receivable.We determine the allowance based on our historical write-off experience.We review our allowance for doubtful accounts monthly.Individual accounts with past due balances over 90 days are specifically reviewed for collectibility.All other balances are reviewed on a pooled basis.Account balances are charged off against accounts receivable, as bad debts, after all means of collection have been exhausted and the potential for recovery is considered remote.Finance charges are accrued monthly, but not recognized on past due trade receivables until management determines that such charges will be collected. Inventories Inventories are stated at the lower of cost or market, with cost determined on the first-in, first-out (“FIFO”) basis.Reserves are recorded for estimated excess and obsolete inventories based primarily on forecasts of product demand and estimated production requirements. Inventories consist of raw materials, work-in-process and on a limited basis at times, finished goods.Raw materials consist of components and parts for general production use.Work-in-process consists of labor and overhead, processing costs, purchased subcomponents and materials purchased for specific customer orders. Property and Equipment Property and equipment are stated at cost.Depreciation is provided on the straight-line method over the estimated useful lives of the respective assets.Maintenance and repairs are charged to expense as incurred; major renewals and betterments are capitalized.As items are sold or retired, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is included in operating income. 15 The estimated useful lives for computing depreciation are as follows: Years Building 40 Building and land improvements 15 Computer equipment 3 to 5 Manufacturing equipment 5 to 10 Furniture and office equipment 5 to 10 Vehicles and trailers 5 Revenue Recognition We derive revenue primarily from the sale of manufactured products (tanks, piping, & ductwork), installation of those products on occasion and service/repair work. Revenue is recognized when persuasive evidence of an arrangement exists, the price is fixed and determinable, transfer of title has occurred, services have been rendered or delivery has occurred per contract terms and collection of the related receivable is reasonably assured.At times, customer deposits and other receipts are received and are deferred and recognized as revenue when earned. Most of our products are sold without installation services included.Revenue for product only sales is generally recognized at the time of shipment and if all other contractual obligations have been satisfied.When we provide a combination of products and installation services, the product and installation components of these multiple deliverable arrangements are considered separate units of accounting. The value of these separate units of accounting is determined on a stand-alone basis. Most installation work is generally done in a short period of time after the product is manufactured (generally less than 30 days) and the corresponding revenue is recorded upon the completion of the installation and all contractual obligations have been met. For any service/repair, most work is performed on a time and material basis and revenue is recognized upon performance. Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized in future periods.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. As previously noted, we consolidate our financial results with variable interest entities when necessary. For income tax purposes, however, the Company is not considered a consolidated entity.As a result, income generated by M&W and FPF in 2008, as well as any losses recognized, are excluded from net income (loss) that is ultimately reported in the Company’s corporate tax returns. We account for income taxes pursuant to Financial Accounting Standards Board guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. We believe our income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at December 31, 2009 and 2008.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company’s remaining open tax years subject to examination include the years ended December 31,2008 through 2009. 16 Results of Operations The tables below separate our results from the 2008 revenues and expenses attributable to M&W and FPF so that appropriate comparisons can be made.Unless otherwise noted, the discussion refers only to our results on a non-consolidated basis in 2008. Revenue Years ended December 31, ECC/AFT/ICS $ $ M&W/FPF, net of eliminations - Total consolidated revenue $ $ ECC/AFT/ICS (decrease) from 2008 $ (342,490 ) ECC/AFT/ICS % (decrease) from 2008 (3.9%
